               Case 1:19-cr-00437-AKH Document 70
                                               69 Filed 07/01/20 Page 1 of 1




                                                       July 1, 2020

     BY ECF                                                  The two-week extension request is
     Hon. Alvin K. Hellerstein                               so ordered.
     United States District Judge
     Southern District of New York                           Alvin K. Hellerstein /s/
     500 Pearl Street                                        July 1, 2020
     New York, NY 10007

                     Re:   United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court’s Order dated June 17, 2020 (Docket No. 68), I write to update the
     Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

            Since our last update to the Court on June 17, 2020, both Mr. Lawrence and my office have
     spoken to a fourth potential co-signer. Last Friday, however, that prospect declined to co-sign Mr.
     Lawrence’s personal recognizance bond. Mr. Lawrence has two additional prospects and plans to
     speak with one on Thursday and the other following the Fourth of July Holiday.

             We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
     than later than July 15th.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
